[Cite as Disciplinary Counsel v. Williams, 130 Ohio St.3d 341, 2011-Ohio-5163.]




                       DISCIPLINARY COUNSEL v. WILLIAMS.
                      [Cite as Disciplinary Counsel v. Williams,
                        130 Ohio St.3d 341, 2011-Ohio-5163.]
Attorneys—Misconduct—Two life sentences for child rape—Respondent is
        disbarred.
    (No. 2011-1015—Submitted August 8, 2011—Decided October 13, 2011.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                     Discipline of the Supreme Court, No. 11-011.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent,        Joseph     Norman      Williams,     who     is   currently
incarcerated at the Mansfield Correctional Institution, Attorney Registration No.
0037392, was admitted to the practice of law in Ohio in 1986.
        {¶ 2} We suspended Williams from the practice of law in December
2003 for failing to meet the continuing legal education (“CLE”) requirements of
Gov.Bar R. X, and in December 2005 for failing to comply with attorney-
registration requirements. In re Continuing Legal Edn. Suspension of Williams,
100 Ohio St.3d 1516, 2003-Ohio-6494, 800 N.E.2d 34; In re Atty. Registration
Suspension of Williams, 107 Ohio St.3d 1431, 2005-Ohio-6408, 838 N.E.2d 671.
Those suspensions remain in effect.1
        {¶ 3} On October 12, 2010, we imposed an interim felony suspension on
Williams and referred the matter to Disciplinary Counsel for investigation and
commencement of disciplinary proceedings. In re Williams, 126 Ohio St.3d


1. Pursuant to Gov.Bar R. X(5)(C), however, a sanction imposed for failure to comply with the
CLE requirements of Gov.Bar. R. X shall not be considered in the imposition of a sanction for
attorney misconduct.
                            SUPREME COURT OF OHIO




1594, 2010-Ohio-4938, 935 N.E.2d 42. As a result of that investigation, relator
has filed a complaint alleging that Williams should be permanently disbarred
from the practice of law in Ohio based upon his felony convictions for rape, for
which he is currently serving concurrent life sentences.
       {¶ 4} Although Williams responded to one of relator’s letters of inquiry,
maintaining that he was innocent of the crimes for which he was convicted, he has
not filed an answer or otherwise participated in this disciplinary action. Relator
moved for default pursuant to Gov.Bar R. V(6)(F). A master commissioner
appointed by the Board of Commissioners on Grievances and Discipline reviewed
the evidence, made findings of misconduct and conclusions of law, and
recommended that respondent be permanently disbarred from the practice of law
in Ohio, all of which the board adopted.       We adopt the board’s report and
permanently disbar respondent.
                                   Misconduct
       {¶ 5} The evidence demonstrates that in June 2008, Williams was
indicted on three counts of raping his seven-year-old nephew and one count of
kidnapping him with a sexual motivation, all first-degree felonies. On December
30, 2008, judgment of conviction was entered on all charges. The kidnapping
conviction, however, merged with the three rape convictions, for which Williams
received concurrent life sentences.      One of the rape convictions and its
corresponding life sentence were later vacated on appeal. State v. Williams,
Cuyahoga App. No. 92714, 2010-Ohio-70, ¶ 57.
       {¶ 6} The master commissioner and board found that respondent’s
conduct violated DR 1-102(A)(3) (prohibiting a lawyer from engaging in illegal
conduct involving moral turpitude) and 1-102(A)(6) (prohibiting a lawyer from




                                         2
                                    January Term, 2011




engaging in conduct that adversely reflects on the lawyer’s fitness to practice
law).2
         {¶ 7} We adopt these findings of fact and misconduct.
                                           Sanction
         {¶ 8} When imposing sanctions for attorney misconduct, we consider
relevant factors, including the ethical duties that the lawyer violated and the
sanctions imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio
St.3d 424, 2002-Ohio-4743, 775 N.E.2d 818, ¶ 16.                        In making a final
determination, we also weigh evidence of the aggravating and mitigating factors
listed in Section 10(B) of the Rules and Regulations Governing Procedure on
Complaints and Hearings Before the Board of Commissioners on Grievances and
Discipline (“BCGD Proc.Reg.”). Disciplinary Counsel v. Broeren, 115 Ohio
St.3d 473, 2007-Ohio-5251, 875 N.E.2d 935, ¶ 21.
         {¶ 9} The board found that at least four of the nine aggravating factors
set forth in BCGD Proc.Reg. 10(B)(1) are present here, including a pattern of
misconduct, multiple offenses, a refusal to acknowledge the wrongful nature of
the conduct, and the vulnerability and resulting harm to the victim. See BCGD
Proc.Reg. 10(B)(1)(c), (d), (g), and (h). We also find that respondent acted with a
selfish motive and failed to cooperate in the disciplinary process. See BCGD
Proc.Reg. 10(B)(1)(b) and (e). In contrast, the only mitigating factor found by the
board is that other penalties have been imposed.                     See BCGD Proc.Reg.
10(B)(2)(f).
         {¶ 10} Relator seeks and the board recommends that Williams be
permanently disbarred from the practice of law in Ohio. “[P]ermanent disbarment
is an appropriate sanction for conduct that violates DR 1-102 and results in a
felony conviction.” Disciplinary Counsel v. Gallagher (1998), 82 Ohio St.3d 51,

2. Because respondent’s conduct occurred before February 1, 2007, the effective date of the Rules
of Professional Conduct, the Code of Professional Responsibility applies.




                                               3
                              SUPREME COURT OF OHIO




52, 693 N.E.2d 1078. Thus, we have permanently disbarred attorneys who have
been convicted of other serious crimes involving moral turpitude, including
reckless homicide, attempted murder, and murder. See Disciplinary Counsel v.
Zemba,     97 Ohio St.3d 489, 2002-Ohio-6725,        780 N.E.2d 576 (disbarring
attorney convicted of reckless homicide after a 17-month-old child died in her
care); Disciplinary Counsel v. Rocker (1999), 85 Ohio St.3d 397, 709 N.E.2d 113
(disbarring attorney convicted of aggravated murder of his wife); Columbus Bar
Assn. v. Riebel (1990), 51 Ohio St.3d 106, 554 N.E.2d 1318 (disbarring attorney
convicted of several crimes, including five counts of attempted murder with a
deadly weapon); Bar Assn. of Greater Cleveland v. Steele (1981), 65 Ohio St.2d
1, 19 O.O.3d 120, 417 N.E.2d 104 (disbarring an attorney convicted of first-
degree murder of his wife).
         {¶ 11} We have found that “permanent disbarment is the only appropriate
sanction for an attorney convicted of murder.” Rocker, 85 Ohio St.3d 397, 709
N.E.2d 113. Likewise, we conclude that permanent disbarment is the only
appropriate sanction for an attorney convicted of raping a child.
         {¶ 12} Accordingly, Joseph Norman Williams is permanently disbarred
from the practice of law in Ohio.
         {¶ 13} Costs are taxed to respondent.
                                                            Judgment accordingly.
         O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                               ___________________
         Jonathan E. Coughlan, Disciplinary Counsel, and Heather L. Hissom,
Assistant Disciplinary Counsel, for relator.
                              ______________________




                                         4